UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. 1) Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement x Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) PAYMENT OF FILING FEE (CHECK THE APPROPRIATE BOX): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which the transaction applies: Aggregate number of securities to which the transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Amendment to 2012 Proxy Statement This proxy statement amendment dated April 30, 2012, amends the proxy statement of Dollar Thrifty Automotive Group, Inc. filed with the Securities and Exchange Commission on April 26, 2012 (the “2012 Proxy Statement”) relating to the 2012 Annual Meeting of Stockholders to be held at 9:00 a.m., C.D.T., Thursday, June 7, 2012, at the Doubletree Hotel Warren Place, 6110 South Yale Avenue, Tulsa, Oklahoma. The 2012 Proxy Statement stated on page 2 that Proposal No. 5 (Amendment to the Certificate of Incorporation to Increase the Authorized Common Share Capital) would be treated as a “non-routine” matter under the rules of the New York Stock Exchange (“NYSE”) and that brokerage firms that have not received voting instructions from their clients on this matter may not vote on this Proposal. The NYSE has informed the Company that Proposal No. 5 will be treated as a “routine” matter under NYSE rules.Accordingly, brokerage firms will be entitled to vote shares as to which their customers have not provided instructions with respect to Proposal No. 5. Except as amended hereby, all information set forth in the 2012 Proxy Statement remains unchanged.
